1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREL SPIKES,                                      Case No. 19-cv-1604-MMA (WVG)
12                                     Plaintiff,
                                                        ORDER RE CONSENT TO
13   v.                                                 JURISDICTION BY A UNITED
                                                        STATES MAGISTRATE JUDGE
14   ROSAM, LLC; and THE PAWNSHOP,
     INC.,
15                                                      [Doc. No. 12]
                                    Defendants.
16
17
18
19         The parties have signed the following consent to jurisdiction by a United States
20   Magistrate Judge:
21
22         The parties, having settled this case, by signing below further voluntarily
23         consent to the jurisdiction of United States Magistrate Judge William V.
           Gallo, until March 1, 2021, to:
24               (1) enter final judgment;
25               (2) decide all disputes regarding settlement terms arising during the
           documentation thereof not resolved by the parties themselves; and,
26               (3) decide all disputes arising out of the terms of the settlement
27         agreement once completed;
           AND, that any decision by the Magistrate Judge regarding any such
28         dispute(s), 2 or 3, above, shall be FINAL AND BINDING, WITH NO

                                                    1
                                                                            19-cv-1604-MMA (WVG)
1          APPEAL. The intent of the parties is to provide the Magistrate Judge
           plenary authority to achieve finality regarding disputes between/among the
2
           parties, to reduce the risk of future litigation, minimize expense, and afford a
3          venue for the parties to solve disputes with a minimum of expense.
4
5    Doc. No. 12.
6          Accordingly, the Court ORDERS that this case be referred to the Honorable
7    William V. Gallo, United States Magistrate Judge, for all settlement proceedings and the
8    entry of judgment in accordance with 28 U.S.C. § 636(c) and Federal Rule of Civil
9    Procedure 73 and the foregoing consent of the parties.
10         IT IS SO ORDERED.
11
12   Dated: February 14, 2020
13                                                 _____________________________
14                                                 Hon. Michael M. Anello
15                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                              19-cv-1604-MMA (WVG)
